Citation Nr: 1435771	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to October 1985, January 1991 to June 1991, and October 2001 to August 2002.  The Veteran had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed a timely notice of disagreement in June 2009, and the RO issued a statement of the case (SOC) in February 2010.  The Veteran subsequently perfected his appeal with a VA Form 9.  The RO issued a Supplemental SOC in August 2011.  

The Veteran testified by videoconference before the undersigned Veterans Law Judge in December 2011.  A copy of the transcript has been associated with the file. 

Furthermore, the Board remanded the Veteran's claim of service connection for a low back condition in October 2012, the development was conducted, a Supplemental SOC was issued in May 2013, and it has been returned to the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his back disability is due to military service.  The Veteran has three periods of active duty military service: October 1983 to October 1985, January 1991 to June 1991, and October 2001 to August 2002, as well as periods of service in the National Guard.  Service connection may be granted for injury or disease incurred while on Active Duty for Training (ACDUTRA), full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 01(22).  Service connection may be granted for injuries incurred while on Inactive Duty for Training (INACDUTRA), but not for disease; INACDUTRA is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  

The Veteran's service treatment records document that in February 1990 the Veteran hurt his back while lifting weights and he was diagnosed with muscle strain and low back pain; however, during his second period of military service on a March 1991 Report of Medical History he checked "no" to recurrent back pain.  In the period between his two periods of active duty service, in October 1995 he reported going to the emergency room in May 1995 for back pain and in October 1996 and October 1999 he reported that he was on muscle relaxers for his back.  On a July 2000 Statement of Medical Examination and Duty Status Report it was noted that when the Veteran was on a two week period of ACDUTRA he strained his back doing PT and was put on 72 hours of light duty; it was noted that the injury was considered to be incurred in the line of duty.  

Then, on an October 6, 2001, Initial Medical Review - Annual Medical Certificate it was noted that the Veteran was on muscle relaxers for lower back pain; the physician noted that the Veteran had "back spasms" since the Gulf War with problems once or twice a year and he did not require a profile.  The Board notes that this was done three days before the Veteran's third period of active duty service.  

Then, on February 7, 2002, the Veteran was again treated for back pain after he hurt his back during a physical training (PT) test.  X-ray tests were conducted in conjunction with that injury, and the February 21, 2002 X-ray report showed "a prior compression fracture deformity with mild anterior wedging of T11."  The X-ray report also indicated "anterior bony spurring at the T10-T11 level with minimal degenerative changes in the remaining portion of the lower thoracic spine."  Then on February 14, 2002, it was noted that the Veteran had scoliosis and lumbar muscle spasms.  The Veteran was then given a permanent physical profile for back pain from compression fracture of T-10 and scoliosis.  In July 2002 a Report of Investigation Line of Duty and Misconduct Status was done and stated that the Veteran injured himself while taking the army physical fitness test (sit-ups) and that the medical diagnosis was previous scoliosis and compression fracture of T11 vertebrae and bony spurring.  It was noted that it was in the line of duty and was not the proximate cause of intentional misconduct or neglect.

At the February 2009 VA examination it was noted that the Veteran had infrequent episodes of pain and weakness involving the lower back, with the last episode over three years ago.  The VA examiner stated that "no current back injury" was demonstrated during the examination.  

The Veteran was afforded another VA examination in June 2011 and he was diagnosed with degenerative disc disease of the thoracolumbar spine of L4-L5, L5-S1 without evidence of radiculopathy.  The VA examiner opined that the Veteran current degenerative disc disease of the lumbar spine was less likely as not permanently aggravated by his active duty service.  The rationale was that the Veteran injured his back prior to active duty.  It was noted that he had two line of duty injuries with recurrent injury on active duty and that he continued to lift significant weights and continued to have low back pain.  The VA examiner stated that the lifting of significant weights contributed to his ongoing back problems.  He stated that the Veteran's last VA examination found normal range of motion and no back condition; thus, it was more likely that his current condition is the result of his continued weight lifting. 

Then, per the remand instructions, the Veteran was provided another VA examination in March 2013.  The examiner noted the Veteran's history of back problems and a reviewed the claims file.  The examiner diagnosed the Veteran with thoracolumbar spondolyis and lumbar degenerative disk disease, which were the same diagnoses provided by the July 2011 examination.  The examiner noted the presence of arthritis, as well as degenerative spurring, mild disc space narrowing, and anterior osteophytes, all of which was shown on the imaging tests that were performed.  The examiner was asked to determine whether the Veteran's currently diagnosed back conditions are related to the in-service injuries he sustained.  The examiner opined that the Veteran had a pre-existing low back condition, which he sustained in February 1990 while lifting weights-a time when the Veteran was not on active duty military service.  The examiner provided the following rationale: "[t]he preexisting back condition did not grow more severe during the final period of active duty service.  This is evidenced by the subjective reports" including the normal thoracolumbar and lumbar spine films in October 1993 and the Veteran's self-reported review of symptoms (ROS) from October 1995.  Additionally, the examiner found that the back condition was not aggravated beyond its natural progression by military service; the examiner opined that there was "obvious resolution" of the in-service injury which was evidenced by the subsequent evaluations that did not show a worsening of the condition.  

Finally, the examiner found that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the Veteran's currently-diagnosed conditions (spondylosis and degenerative disk disease) both indicate a degenerative or arthritic condition while the Veteran's in-service conditions were related to a strain, which suggests "supporting structure pathology."  The examiner stated that the Veteran's in-service imaging results were negative for any degenerative findings and that degenerative lumbar changes were first noted on MRI on February 14, 2006.  Therefore, the examiner opined that the Veteran's current degenerative back conditions had their onset subsequent to any period of active service. 

As discussed above, however, there is evidence that degenerative changes were noted while the Veteran was still on active duty.  Specifically, degenerative changes
 were shown in an X-ray report after his injury in February 2002.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, because the examiner's opinion seems to rest on an absence of evidence that the Veteran's degenerative changes had their onset before 2006, the claim must again be remanded to obtain an addendum opinion that considers the February 21, 2002 X-ray report showing degenerative changes in the Veteran's back.  After reviewing the evidence, the examiner is asked to determine whether it is at least as likely as not that the onset of the Veteran's degenerative processes began at the time of the February 2002 X-ray report.     

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the March 2013 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert.  The VA examiner should thoroughly review the Veteran's VA claims file, to include the February 21, 2002 X-ray report contained in the service treatment records, as well as a complete copy of this Remand in conjunction with the examination. The VA examiner should note that this action has been accomplished in the VA examination report. 

The examiner is asked to comment on whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the onset of the Veteran's degenerative processes of the back began in February 2002.  

2.  After the development requested above has been completed, the record should again be reviewed, to include consideration of all the evidence received since the Supplemental SOC from May 2013.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



